Citation Nr: 0623451	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He received the Combat Infantryman Badge, 
among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the RO.  By that 
decision, the RO, in pertinent part, denied the veteran's 
claim for service connection for PTSD.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.

REMAND

It appears from the record that the veteran's service medical 
records were associated with his VA claims file at least as 
recently as August 2002.  Presently, however, they are not.  
This needs to be investigated.

The record shows the veteran is a participant in VA 
vocational rehabilitation.  The evidence currently before the 
Board does not include his VA vocational rehabilitation 
folder.  Inasmuch as VA is charged with constructive notice 
of medical evidence in its possession, see Bell v. Derwinski, 
2 Vet. App. 611 (1992), that folder, or a legible copy 
thereof, should be associated with the record on appeal.

In the latter part of 2001, the RO issued the veteran a 
notice letter under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), in connection with the current claim.  
That letter is not in compliance with the content 
requirements since set out by the United States Court of 
Appeals for Veterans Claims (Court).  See, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  Corrective action is therefore 
required.

In a September 2003 letter to the RO, the veteran described 
assistance he had received from a VA "councilor" relative 
to his psychiatric difficulties.  It is not entirely clear 
from the letter, or from other information in the claims 
file, whether the veteran has ever received psychiatric 
treatment at a VA facility.  This needs to be clarified.

The record contains letters from two private psychologists-
James E. Frye, Ph.D., and David Santoro, Ph.D.-indicating 
that the veteran has PTSD, or symptoms consistent therewith.  
Although the letters indicate that both psychologists have 
seen the veteran on multiple occasions, no clinical records 
have been obtained from either source.  This should be 
pursued further.

The claims file contains conflicting medical opinions as to 
whether the veteran satisfies the diagnostic criteria for 
PTSD.  In his substantive appeal, dated in December 2003, the 
veteran questioned the adequacy of a VA examination conducted 
in May 2002, indicating, in essence, that he was interrupted 
and pressured while attempting to complete written and 
computerized psychological testing.  Under the circumstances, 
the Board finds that the veteran should be afforded another 
opportunity to undergo psychological testing, and an 
examination by a psychiatrist, in order to obtain further 
information as to whether he meets the relevant diagnostic 
criteria.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to locate the veteran's 
service medical records.  Efforts to obtain 
the records should be fully documented in 
the claims file, and should be discontinued 
only if it is determined that the records do 
not exist or that further efforts to obtain 
them would be futile.  If the records are 
located, they should be associated with the 
claims file.

2.  Obtain the veteran's VA vocational 
rehabilitation folder, or a legible copy 
thereof, and associate it with the claims 
file.

3.  Send the veteran a new VCAA notice 
letter in connection with the claim 
currently on appeal.  The notice must comply 
with the content requirements set out in 
38 C.F.R. § 3.159(b) and the Court's 
decisions in Pelegrini and Dingess, supra.

4.  Ask the veteran to indicate whether he 
has ever received psychiatric treatment at a 
VA facility and, if so, to identify the 
specific facility, or facilities, where the 
treatment was rendered and the approximate 
date(s) thereof.  Assist him in obtaining 
the relevant records from each facility 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any additional 
evidence received should be associated with 
the claims file.

5.  Ask the veteran to provide releases for 
relevant clinical records in the possession 
of James E. Frye, Ph.D., and David Santoro, 
Ph.D.  If he does so, assist him in 
obtaining the records from those sources, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Any additional evidence 
received should be associated with the 
claims file.

6.  After the foregoing development has been 
completed, arrange for psychological 
testing, with appropriate subscales, to 
determine whether the veteran has PTSD.

7.  When all of the above development has 
been completed, schedule the veteran for an 
examination by a psychiatrist.  The 
psychiatrist should review the claims 
folder, including the results of 
psychological testing, examine the veteran, 
and provide an opinion as to whether the 
veteran has symptoms that meet the 
diagnostic criteria for PTSD.  If it is the 
examiner's conclusion that the veteran does 
not have PTSD, the examiner should discuss 
and reconcile his opinion with that offered 
by the veteran's private care providers, 
James E. Frye, Ph.D., David Santoro, Ph.D., 
and Tari-Ann Riley, L.P.C.C.  A complete 
rationale for all opinions should be 
provided.

8.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).


